Citation Nr: 0600189	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis, claimed as 
secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1990 and from February 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2005, the veteran testified during a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of the proceeding is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current disability manifested 
by sarcoidosis is secondary to his service-connected 
sinusitis.  During the videoconference hearing in November 
2005, the veteran reported prior VA outpatient treatment for 
sinusitis, and possibly for sarcoidosis, at the Hampton, 
Virginia VA Medical Center for the period from 1991 to 1994.  
These records are not associated with the veteran's claims 
file, and it does not appear that the RO was aware of or has 
had an opportunity to request these records.  Treatment in 
1991 would, at least potentially, raise issues of direct or 
presumptive service connection.

The Board notes in this respect that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  As such, the Board 
finds that the matter must be remanded in order to attempt to 
obtain the VA outpatient treatment records.  

Moreover, the record reflects that the veteran was afforded a 
VA contract examination in June 2004.  The examiner provided 
an opinion as to the relationship between sarcoidosis and the 
veteran's service-connected sinusitis.  No opinion was 
rendered, or sought, with respect to the relationship between 
sarcoidosis and the veteran's active duty military service.  
Accordingly, upon remand, the RO should return the claims 
file to the examiner who conducted the June 2004 examination, 
and request an opinion as to the etiology of the sarcoid 
disability.  If that examiner is not available, a similarly 
situated examiner may be utilized to obtain the opinion.

Finally, the Board notes that the veteran's service medical 
records are currently in microfiche format.  As such, prior 
to returning the claims file to the VA examiner, the RO 
should convert the service medical records to paper format so 
that they may be reviewed by the VA examiner.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
treatment records for treatment for 
sinusitis or sarcoidosis from the 
Hampton, Virginia VAMC, for the period 
from 1991 to 1994 following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  All records and/or responses 
received should be associated with the 
claims file.  If there is no indication 
of treatment or records cannot be found, 
that should be documented in the claims 
file, as should all attempts to obtain 
the records.

2.  The RO should convert the veteran's 
service medical records from microfiche 
to paper format so that they are 
available for the examining physician to 
review.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should forward the veteran's claims 
file to the examiner who conducted the 
June 2004 VA examination.  If the 
examiner is unavailable, then a similarly 
situated examiner should review the 
records and enter the requested opinion.  
If necessary to respond to the below, a 
new VA examination should be arranged, as 
needed.  

The entire claims file must be made 
available to the physician designated to 
enter the opinion and/or examine the 
veteran, and the report of the 
opinion/examination should include 
discussion of the veteran's documented 
medical history and assertions.  
Following a review of the claims file, to 
specifically include any additional VA 
outpatient treatment records, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current sarcoid disability was 
incurred during service, or incurred 
during the one year period following 
separation from service or can now be 
related to the service connected 
disorder.  

If the examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.  

4.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for 
sarcoidosis in light of all pertinent 
evidence (to particularly include all 
that added to the claims file since the 
RO certified the appeal to the Board) and 
legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

